         Case 1:16-cv-08837-LAP Document 55 Filed 12/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHANE BECHLER,

                      Plaintiff,
                                                No. 16-CV-8837 (LAP)
-against-
                                                         ORDER
MVP GROUP INTERNATIONAL, INC.,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     In order to correct a filing error, the Court contacted

Yekaterina Tsyvkin, counsel of record in this matter.            The Court

has not been able to locate Attorney Tsyvkin.           Moreover, the

Court observes that Plaintiff’s other counsel of record, Richard

Liebowitz, has been suspended from the practice of law in the

Southern District of New York.        See In the Matter of Richard

Liebowitz, No. M-2-238 (S.D.N.Y. Nov. 25, 2020).            Unless a

notice of appearance is filed by an attorney on behalf of

Plaintiff by no later than December 28, 2020, the action will be

dismissed for failure to prosecute.

SO ORDERED.

Dated:       December 11, 2020
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
